DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-16, 18, 19, and 21-23 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 10 were amended to include the following feature:
wherein a first lateral edge of the drain electrode and a second lateral edge of the gate electrode each extend to a third lateral edge of the second portion of the dielectric material with the second thickness.
Effectively the outer edges of each of the thicker portion of the gate dielectric 151 and the gate electrode 157 are aligned with the lateral edge of the drain electrode 155, as shown in Fig. 1A of the Instant Application. 
The currently applied prior art, JP 2011-205037 A (“Kuriyama”), is the closest prior art.  Kuriyama teaches each of the features of the claimed source follow transistor of the image sensor except for the feature quoted above.  Figs. 1 and 2 of Kuriyama show that, while the thick portion 21 of the gate dielectric 21/22 is aligned with the lateral edge of the drain electrode 50d, the lateral edges of the gate electrode 30 overlaps the thick portion 21 of the gate dielectric 21/22 rather than align.  In this regard, Kuriyama states,
The gate electrode 30 is made of, for example, polysilicon, and is formed on the 1 gate oxide film 21 so as to overlap the 2 gate oxide film 22 by a width A (A < W). A specific example for w = 500 nm is A = 100 nm.

Many references teach a transistor having the configuration quoted above, i.e. a gate dielectric with a thicker and thinner portion wherein the lateral edges of each of the gate electrode, the thick portion of the gate dielectric, and the drain electrode are aligned.  See for example, (1) Figs. 14 and 15 of US 2015/0102405 (“Ryu”), (2) Figs. 4 and 5 of US 8,283,751 (“Kurjanowicz”), (3) Fig. 2G of US 2005/0130441 (“Park”), and (4) Figs. 2H and 2I of US 6,077,749 (“Gardner”).  However, none of these references indicates use of the transistor in an image sensor, much less specifically the source follower transistor of an image sensor.  
Given the evidence, it is not clear that one having ordinary skill in the art would use a transistor of any one of the aforementioned references as the source follower transistor in an image sensor.  
JP 2006-228962 A (“Uemura”) discloses an image sensor, a CCD, including a source follower circuit including a source follower transistor connected to a floating diffusion.  The source follower transistor includes a gate electrode 3 having a gate dielectric with a thinner portion 7 and a thicker portion 8 adjacent to a drain electrode 4 (¶¶ 48-52).  Each of Figs. 1, 2, and 5 shows that the lateral edge of the gate electrode 3 is aligned with the drain electrode 4, but   the lateral edge of the thick portion 8 of the gate dielectric is not also aligned with these other two lateral edges, as required by each of the claims. 
Thus the prior art does not reasonably teach or suggest --in the context of claims 1 and 10-- the feature quoted above.  The remaining listed claims depend from one of independent claims 1 and 10 and are allowable for the same reasons.  
 

 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The title of the invention is not descriptive.  A new title is provided that is clearly indicative of the invention to which the claims are directed.  The title is changed to the following:
AN IMAGE SENSOR HAVING A SOURCE FOLLOWER TRANSISTOR WITH A MULTI-THICKNESS GATE DIELECTRIC

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814